sw sec_29 revenue service internal department of the treasury washington oc contact person telephone numbe in reterence to pate aug op eo ty legend w a b dear sir or madam this is requesting advance approval of your grant procedures under sec_4945 in reference to your letter of july of the internal_revenue_code the information submitted indicates that grants will be administered and supervised by b income_tax under sec_501 and has been classified as other than a private_foundation under sec_509 b of the internal_revenue_code and b a vi is exempt from federal your scholarship program is called cc under the terms of an b to fund b will prepare and furnish a full-time undergraduate course of study at agreement you will make annual contributions to scholarships for the benefit of graduating high school seniors from specific d communities who plan to enroll for the first time in four-year college or university application forms receive all applications determine the recipients and amount to be awarded notify the recipients of the award confirm enrollment in an educational_institution make payment of the award and supervise and investigate the use of the grant funds by the recipients in their educational programs recipients are determined solely by b utilizing selection criteria whereby each candidate is evaluated based on the following scholastic aptitude as measured by performance on the scholastic aptitude test scholastic performance measured by rank in class counselor appraisal and interests activities and leadership contributions an accredited scholarships will only be awarded to students that plan to an institution that meets the requirements of section in enroll zy b a ii restricted in his her course of study of the code the recipient will not be sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure private_foundation as or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 means any amount_paid or incurred by a an individual for travel a grant to study sec_4945 of the code provides that section shall not apply to an individual grant awarded on an d objective and nondiscriminatory basis pursuant to is demonstrated to approved in advance by the secretary if the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 educational_institution described in sec_170 the code be used for study at a procedure and is a ii of an to it since your scholarships are not employer-related grants the provisions of revproc_76_47 are not applicable based upon the information submitted and assuming your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that your grants to scholarship grants comply with the requirements of sec_4945 with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 are eligible for the exclusion from income provided for in sec_117 actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code to the extent that such grants are thus expenditures made in accordance b for the awarding of of the code of the code of the code and as such this ruling is conditioned on the understanding that there no material changes in the facts upon which it is further conditioned on the understanding that no grants will be it will be awarded to creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 b of the code is based please note that this ruling is only applicable to grants awarded under your scholarship program as outlined above before ay you enter into any other scholarship programs you should submit a request for advance approval of that program we are informing your key district_director of this action please keep a copy of this ruling with your organization's permanent records this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely yours aertel v book gerald v sack chief exempt_organizations technical branch by
